Exhibit 10.12

Summary of Compensation Payable to Named Executive Officers

Base Salary. The Compensation Committee (the “Committee”) of the Board of
Directors of Yahoo! Inc. (“Yahoo!”) has approved the 2011 base salaries of
Yahoo!’s principal executive officer, principal financial officer, and the other
persons named in the Summary Compensation Table of Yahoo!’s Proxy Statement
filed with the Securities and Exchange Commission on April 29, 2011 who are
currently employed as executive officers by Yahoo! (together, the “Named
Executive Officers”). The following table shows for each of the Named Executive
Officers the annual base salary for 2011, which became effective on April 1,
2011 (with the exception of the base salary for Ms. Bartz, which is unchanged
from 2010):

 

Name and Principal Position

   2011
Annual
Base
Salary ($)  

Carol Bartz

Chief Executive Officer

     1,000,000   

Timothy R. Morse

Executive Vice President and Chief Financial Officer

     600,000   

Blake Irving

Executive Vice President and Chief Product Officer

     755,000   

Ross Levinsohn

Executive Vice President, Americas

     700,000   

Michael J. Callahan

Executive Vice President, General Counsel and Secretary

     500,000   

Bonus. In addition to receiving a base salary, Yahoo!’s Named Executive Officers
are also eligible to receive an annual bonus.

Yahoo!’s Named Executive Officer bonuses for 2011 will be determined under
Yahoo!’s Executive Incentive Plan. The Named Executive Officers’ respective
target bonus opportunities (expressed as a percentage of annual base salary)
under the Executive Incentive Plan for 2011 are as follows: Ms. Bartz – 200%,
Mr. Morse – 120%, Mr. Irving – 120%, Mr. Levinsohn – 120%, and Mr. Callahan –
90%. The Committee also has the ability to award discretionary bonuses from time
to time in circumstances the Committee determines to be appropriate.

Long-Term Incentives. The Named Executive Officers are also eligible to receive
equity-based incentives and other awards from time to time at the discretion of
the Committee. Equity-based incentives granted by Yahoo! to the Named Executive
Officers are reported on Form 4 filings with the Securities and Exchange
Commission.